Citation Nr: 1714858	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee. 

The Veteran testified at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the record.  

In June 2014 and May 2016, the Board remanded this matter for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran was diagnosed with left foot cellulitis with abscess and bilateral lymphadenitis on March 11, 1975.

2. On March 14, 1975, the Veteran was discharged to his unit with restrictions for 72 hours. 

3. At the Veteran's separation examination in June 1975 the Veteran's feet were reported to be normal.  

4. The Veteran did not report any complaints of symptoms of his bilateral feet on his report of medical history in June 1975 or prior to separation in August 1975.

5. The Veteran's current diagnoses of bilateral metatarsalgia, bilateral plantar fasciitis, bilateral peripheral neuropathy, and degenerative joint disease of the first metatarsophalangeal joint of the left foot were not incurred during, or are otherwise related to, the Veteran's period of active service.  

6. Symptoms of the Veteran's bilateral peripheral neuropathy and degenerative joint disease of the first metatarsophalangeal joint have not been continuous since separation from service, and did not manifest to a compensable degree in the year following separation from service.

7. The Veteran did not have actual exposure to Agent Orange or other herbicide agents during his military service. 

8. The Veteran is not service-connected for diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA. 
A letter dated in April 2010 provided the Veteran with proper VCAA notice; accordingly, the Board finds that the duty to notify has been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

The Veteran's available service treatment records, available private treatment records, VA medical treatment records, service personnel records, and Social Security Administration records have been obtained.  The Veteran was provided with a VA examination in relation to his claim in August 2014, and an additional medical opinion regarding the etiology of his bilateral feet disabilities was obtained in August 2016.  The VA examination, and subsequent medical opinion, contain a description of the history of the Veteran's current bilateral disabilities; considers the relevant medical facts and principles; and provides an opinion regarding the nature and etiology of the Veteran's current bilateral foot disabilities; therefore, the Board finds that the opinions provided are adequate to resolve the issue on appeal.  The Board notes that VA has not obtained a medical opinion that discusses whether an etiological relationship exists between the Veteran's alleged herbicide exposure and his bilateral foot disability, as will be discussed below, the Board has found that the evidence of record establishes that the Veteran was not actually exposed to herbicides in Germany; accordingly, the Board finds that a medical opinion regarding this relationship is not warranted.  The Veteran has not identified any outstanding, relevant records in relation to his claim for service connection.  Thus, VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran testified at a hearing in August 2012.  The hearing focused on the elements necessary to substantiate the Veteran's claim for service connection and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements necessary to establish service connection for a bilateral foot disability (on a direct or presumptive basis).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  He has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the hearing.

In June 2014 and again in May 2016, the Board remanded the Veteran's claim for a bilateral foot disability in order to obtain a VA examination and a supplemental medical opinion regarding the etiology of the Veteran's bilateral foot disabilities.  The Board is satisfied that there was substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure to be harmless.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Therefore, no further assistance to the Veteran with the development of evidence is required.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103  (2016).

Service Connection for a Bilateral Foot Disability

The Veteran has asserted that he has developed a bilateral foot disability as a result of his active service, including due to alleged exposure to herbicides.  

In April 2010, the Veteran submitted an application for service connection for a bilateral foot disability.  On this application, he stated that this disability began in 2007.  The Veteran reported, however, in his August 2012 Board hearing that he injured his left foot during his period of active service and had symptoms of bilateral foot pain since that time.  "Back when I was in the service, I hurt my left foot and my toes... They hurt constantly, and I feel that it is probably from that.  I've had problems with them all my life but I just toughed it up and went on about my business."  The Veteran reported that he did not recall any specific injury to his right foot during service, but that his toes and the "bottom of [his] foot, right behind my toes" just hurt all the time.  Statements submitted from the Veteran's sister, C.L., and a friend, J.T., in August 2012 reported that the Veteran had trouble with his feet since his return from active service.  

In a statement received in June 2015, the Veteran contended that the neuropathy in his feet is a presumptive disability due to his exposure to Agent Orange.  He stated that, while he did not serve in Vietnam, he came into contact with equipment from there during his service in Germany and was exposed to herbicides through handling this equipment.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The Board notes that the Veteran is competent to testify as to his perceived symptoms, such as his complaints of pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2); Layno, at 469-70 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As noted above, the Veteran has asserted that that his currently diagnosed peripheral neuropathy is due to his alleged exposure to Agent Orange while he was stationed in Germany.  He maintains that he encountered Agent Orange as a result of his duties performed on jeeps and also through unloading certain items and using articles such as sleeping bags that had previously been used in Vietnam.  

In its June 2014 remand, the Board requested that the RO attempt to verify the Veteran's alleged herbicide exposure in Germany.  A request was sent to the Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  In an October 2015 memorandum, the JSRRC Coordinator indicated that they had determined that the evidence failed to confirm the Veteran was exposed to herbicides in Gmeund, Germany.  The coordinator indicated that the following efforts were made in order to obtain the information necessary to corroborate the Veteran's allegation:  On August 1, 2014, a request was made to the National Personnel Center to obtain the Veteran's Personnel File and service treatment records.  On November 5, 2014 the Veteran's e-folder was deferred for development on the Veteran's allegation of exposure to herbicides through JSRRC.  On March 10, 2015 an email was sent to the Compensation Agent Orange Box for verification of herbicide exposure in Germany.  On March 13, 2015 a response was given from the Compensation Agent Orange Box stating the following: The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 CFR § 3.307(a)( a)(6)(i).  

Regarding the Veteran's claim, the DoD list does not show any use, testing, or storage of tactical herbicides in Gmeund, Germany.  Agent Orange use in Vietnam was terminated in 1971 and remaining stores were incinerated at sea.  As for secondary exposure from equipment used in Vietnam, there is no VA presumption or acknowledgement of exposure for such remote or secondary contact and no evidence of long-term health effects from any such contact.  

On July 15, 2015 another request was sent to JSRRC to verify exposure.  On September 1, 2015 JSRRC responded stating the following: We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate a 1974 unit history submitted by B Battery, 1st Battalion, and 41st Field Artillery.  Therefore, the 1974 US Army Station List was reviewed.  The 1st Battalion, 41st Field Artillery was located at Schwabisch, Germany.  The JSRRC indicated that they were unable to document that the Veteran or personnel assigned to the unit were exposed to Agent Orange due to working on vehicles that returned from Vietnam and were sent to his location.  Lastly, to date, available historical information does not document that Agent Orange or other tactical herbicides were sprayed, tested or stored in Germany in 1974.

The JSRRC concluded that there is no evidence that supports that the Veteran was exposed to Agent Orange during his service in Germany.  The JSRRC determined all procedures to obtain this information from the Veteran were properly followed and that evidence of written efforts to obtain this information was in the file.  All efforts to obtain the needed information have been exhausted, and further attempts would be futile. 

Given the foregoing, the Board finds that the Veteran's claims of exposure to Agent Orange while in Germany are unsupported.  Accordingly, as the evidence does not indicate that the Veteran was actually exposed to herbicides in Germany, the Board finds that entitlement to service connection for his bilateral peripheral neuropathy on the basis of presumptive service-connected due to exposure to herbicides is not warranted.  Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167   (Fed. Cir. 2004).

Arthritis and peripheral neuropathy (as an organic disease of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307 , and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336   (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a). See Walker, at 1331. 

The Board finds, however, that service connection for arthritis and peripheral neuropathy is not available under 38 C.F.R. §3.309 (a) the credible evidence of record weighs against a finding that the Veteran had arthritis or peripheral neuropathy during service or within a year of separation from service.  

The Veteran's service treatment records record complaints of foot problems in March 1975.  He was diagnosed with bilateral lymphadenitis and an abscess with cellulitis left foot on March 11, 1975.  The Veteran received treatment for his left foot and was noted to have displayed "marked improvement" on March 14, 1975.   At that time, he was discharged to his unit with restrictions for 72 hours.  At the time of his separation examination in June 1975, the Veteran was noted to have "normal feet" and his "Report of Medical History" did not mention a history of arthritis or foot trouble.  The Veteran did not report any changes prior to separation in August 1975.

The Board finds the Veteran's statements (or the lay statements of C.L. and J.T.) that he has suffered from bilateral foot pain since service to be not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, 7 Vet. App. 498 (1995).  The Board finds the Veteran's statements, and the lay statements of C.L. and J.T., to be internally inconsistent and inconsistent with the other evidence of record.  

In his initial application for service connection, the Veteran stated that his bilateral foot disability began in 2007.  Then, during and after his Board hearing, the Veteran indicated that he had symptoms of recurrent pain in his feet since his period of active service.  The Board notes that the Veteran's reports of bilateral foot pain since service are not consistent with his VA treatment records from May 2006.  The Veteran did not report symptoms of recurrent foot pain at that time and a diabetic foot exam noted the presence of calluses, but symptoms of neuropathy or longstanding foot pain were not noted.  The Veteran's VA treatment records do not report complaints of recurrent foot pain until September 2007, which is the same year the Veteran initially reported that his disability began.  At that time and during a podiatry consult in October 2007, the Veteran's bilateral foot metatarsalgia was noted to be due to either the Veteran's diabetes mellitus or his weight on his feet.  Neither the Veteran, nor his medical provider indicated that this pain had been present since his period of active service.  Based upon these inconsistencies, the Board finds the Veteran's statements of bilateral foot pain since service, as well as, the statements lay statements of C.L. and J.T, to be not credible.   

Based upon the totality of the evidence, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's arthritis or peripheral neuropathy has been present since his period of active service or within a year of separation from service.  Accordingly, the Board finds that service connection for arthritis or peripheral neuropathy is not warranted under 38 C.F.R. §3.309.

The Board also finds that the evidence weighs against a finding that any of the Veteran's current foot disabilities, including bilateral metatarsalgia, bilateral plantar fasciitis, bilateral peripheral neuropathy, and degenerative joint disease of the first metatarsophalangeal joint of the left foot, are due to his period of active service.  All of the credible evidence of record weighs against a finding that any of the Veteran's bilateral foot disabilities are due to his period of active service.  

First, the Board notes that the Veteran's VA physician in September 2007 indicated that the Veteran's bilateral foot pain was due to either his nonservice-connected diabetes mellitus or due to the Veteran's weight on his feet.  In October 2007, the VA podiatrist indicated that the Veteran's neuropathy was due to his diabetes.  

Further, two VA medical opinions were obtained regarding the etiology of any current bilateral foot disability.  Both the August 2014 VA examiner and the August 2016 VA examiner opined that it was less likely than not that the Veteran had a bilateral foot disability that was due to his period of active service.  The August 2016 examiner stated that the Veteran's bilateral metatarsalgia, his bilateral plantar fasciitis, and the arthritis of his first metatarsophalangeal joint were less likely than not related to his period of active service.  The examiner noted that this opinion was based upon the fact that there is no evidence in medical literature of a relationship between these conditions and the Veteran's documented in-service injury, which was noted to have resolved with treatment prior to separation from service.

The only competent evidence indicating a relationship between the Veteran's period of active service and his current bilateral foot disabilities is the lay statements provided by the Veteran, C.L., and J.T. indicating that the Veteran had a history of recurrent foot pain since returning from active duty.  As discussed above, however, the Board finds these statements not to be credible based upon their internal inconsistency with the Veteran's initial reports that his disability began in 2007 and the statements inconsistency with his VA treatment records from 2006 and 2007.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for a bilateral foot disability, including bilateral metatarsalgia, bilateral plantar fasciitis, bilateral peripheral neuropathy, and degenerative joint disease of the first metatarsophalangeal joint of the left foot, on both a direct and a presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

To the extent that the Veteran would argue that his current peripheral neuropathy is due to his diabetes mellitus, the Board notes that service connection for diabetes mellitus was previously denied.  As service connection for diabetes mellitus has not been established, secondary service connection based upon diabetes mellitus cannot be established.  See 38 C.F.R. § 3.310 (2016).


ORDER

Service connection for a bilateral foot disability, to include as due to exposure to herbicides, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


